Order, Family *276Court, New York County (Judith B. Sheindlin, J.), entered July 27, 1993, adjudicating appellant a juvenile delinquent and placing him with the Division for Youth for 12 months, upon a finding that he committed an act, which, if committed by an adult, would have constituted the crime of possession of imitation firearms, unanimously modified to the extent of reducing the time of placement to a period of six months and otherwise affirmed, without costs.
After receiving information that appellant possessed a weapon from an informant who was previously engaged in a hostile confrontation with him on a crowded subway platform, the limited pat-down search conducted by the officer was supported by reasonable suspicion of criminal activity, especially where the failure to immediately act would present a danger to the general public (see, People v Mitchell, 196 AD2d 401, 402, lv denied 82 NY2d 757). However, we find the period of placement to be excessive to the extent indicated. Concur— Murphy, P. J., Rosenberger, Wallach, Asch and Williams, JJ.